to

FILED
05£11»2012

C|erk, U,S. District & Bankruptcy
Courts for the District of Columbia

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

Michael K. Ciacci, )
Petitioner, l
v. § Civil Action No.  
Leon Panetta, Secretary of Defense, §
Respondent. §
MEMORANDUM OPINION

Petitioner, proceeding pro se, has submitted a Petition for a Writ of Habeas Corpus and

an application to proceed in forma pauperis The Court will grant the application to proceed in

forma pauperis and will dismiss the case.

"[F]ederal courts are without power to entertain claims otherwise within their
jurisdiction if they are ‘so attenuated and unsubstantial as to be absolutely devoid of merit.’ "
Hagans v. Lavirle, 415 U.S. 528, 536-7 (1974) (quoting Newburyport Water C0. v. Newburyporl,
193 U.S. 56l, 579 (l904)). Such is the case here. Petitioner is a District of Columbia resident
challenging an "unknown form of custody commenced for reasons and by means unknown to
him." Pet. at l. He states that he is under the authority of Secretary of Defense Leon Panetta
and that the "place of confinement, charges of offenses, case number, conviction, and court
location [are] unknown." Id.; but see Ciaccz` v. Hogarz, Civ. Action No. 12-1031, 2012 WL

2501027, at *l (D.D.C. Jun. 22, 2012) (identifying plaintiff then "as a pretrial detainee at the

District of Columbia Jail . . . based on a warrant issued by Judge Michael Ryan of the Superior

Court of the District of Columbia"). A separate Order of dismissal accompanies this

Memorandum Opinion.

#i/~-  ~

DATE: December § ,2()12 Unite District Judge